PER CURIAM.
Appellant, Tommy Gene Hagan, raises two issues on appeal. We affirm the first issue without further discussion. As to the second issue, wherein appellant challenges *759section 775.21, Florida Statutes (2003), we adhere to this Court’s opinion in Therrien v. State, 859 So.2d 585 (Fla. 1st DCA 2003), review pending, No. SC 03-2219 (Fla. Dec. 18, 2003), and affirm appellant’s judgment and sentence, finding that his designation as a sexual predator did not violate procedural due process under the federal or state constitutions. We again certify conflict with Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003), review pending, No. SC03-2103 (Fla. Nov. 10, 2003).
AFFIRMED; CONFLICT CERTIFIED.
BROWNING, LEWIS and POLSTON, JJ., concur.